DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 34-35, 39-42 and 44-49 are examined herein. 

Affidavit
The affidavit, filed 2/17/2021, by Applicant Shalom was received and considered herein.
The Office appreciates Applicant Shalom’s, education, experience and time in this matter.
It is asserted, that the composition claimed in Vasquez (claim 1) is very broad, covering a wide range of both compositions (ratios and formulations) and materials (acids and salts), so further information must be obtained from the detailed examples (#1-13), providing exact composition and materials.
Being an expert in the field(s) of analytical, inorganic and food chemistry, I have conducted an analysis of the salt substitute(s) disclosed in Vasquez, specifically those detailed in examples 1-13. This analysis enabled calculation of the exact ratio(s) of elements in the formulations disclosed in Vasquez. Detailed analysis of Examples 1-13 is found in the attached report.




In response, it is noted that independent claim 1 requires:
A composition comprising:
60.6 parts by weight of potassium ions;
19.4 parts by weight of sodium ions;
15.5 parts by weight of calcium ions;
4.5 parts by weight of magnesium ions; and
any other amounts of the same or any other ingredient that is considered to be reasonable for a similar composition.

A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.


It is asserted, that based on the analysis below, it is clear that the ratio of elements disclosed in Vasquez (as detailed in examples 1-13) differs substantially from those claimed in the present application. These significant differences can affect the taste and acidity of the salt substitute.
In conclusion, it is my expert opinion that the ratio of elements in the present application is not disclosed/covered in the examples Vasquez.
In response, Applicant determine the closest prior art to be Vasquez (as detailed in examples 1-13), however, the cited embodiment of Vasquez (as detailed in the previous rejection) is a closer embodiment to that claimed, and therefore not a showing thereof of what was applied in said rejection.
Further, Applicant provides no evidence that the ion conversions of the weight percentages of the cited amounts of potassium, sodium, calcium and magnesium ingredients of Vasquez (as detailed in the previous rejection),which encompass those amounts claimed, are flawed, therefore the conclusion that the ratio of elements disclosed in Vasquez differs substantially from those claimed, is not persuasive.




Furthermore, when looking at the provided test results it is noted that the description of Applicant’s composition in Example 2, the ratio between the four claimed elements is stated to be constant, however, this is not claimed.  Because the claim is “comprising” the 4 elements in some part by weight percent, this does not exclude the use of more of the same elements or other elements, therefore such a statement is not commensurate in scope of the claims. Also, the shown molecular weight, some type of percentage used, some type of percentage of the element and elemental sums are all toward amounts that are unclaimed. The claims do not exclude the formation of gypsum, nor is there support for it being used or not being used.


    PNG
    media_image1.png
    580
    982
    media_image1.png
    Greyscale



Since Vasquez teaches the use of encompassing ranges, a proper showing of unexpected results would include a side by side comparison of the claimed composition having the claimed amount, with Vasquez of similar/same amount. Vasquez teaches rice flour is optional, therefore not required and therefore the closest similar embodiment of Vazquez, would not use it. Similarly, a closest embodiment of Vasquez would show a minimal amount of acidulant.

    PNG
    media_image2.png
    453
    880
    media_image2.png
    Greyscale


Regarding Examples 2-13, shown below, no information is provided as to what composition is being shown, Applicant’s or Vasquez, therefore all the details of the experiment are not provided. Also, the claim is open to any type of part by weight, claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features. There is no mention of Applicant’s unexpected result, therefore the experiments do not amount to a showing of unexpected results. 
The conclusion states that many of the mixtures are unusable, however, does not state why.  Patentability of a composition is based on the ingredients therein, at a single point in time, and any chemical or physical structure they impart to the composition as a whole. There is no standard that requires a composition to be usable, as patentability does not hinge on intended use. Therefore this statement is general and does not offer a patentable distinction of the experiment.
Finally, all the presented evidence does not overcome the obviousness rejection, because it has been determined that the data provided is not a proper showing of unexpected results therefore does not support non-obviousness as weighed against the evidence of obviousness.

    PNG
    media_image3.png
    382
    874
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    393
    914
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    682
    894
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    44
    923
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    378
    904
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    373
    912
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    425
    912
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    420
    910
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    426
    919
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    422
    884
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    444
    887
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    394
    896
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    261
    894
    media_image15.png
    Greyscale

If Applicant would like to schedule an Office Interview, to discuss the details noted above on providing a proper showing of unexpected results, the Examiner would be happy to discuss the process.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 and all claims depending on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 34 recites: A food additive in the form of a fine powder useful as a table salt substitute, comprising: a mixture of salts and acids comprising sodium, potassium, calcium and magnesium elements in the ratio of 60.6% potassium; 19.4% -sodium; 15.5% calcium; and 4.5% magnesium by weight. The claims does not set forth the uit of weight or how much of the mixture of salts and acids are in the composition as a whole, therefore it is unclear as to what amount the claimed ratios imparts to the composition as a whole.  





Given the ratio is toward the elements, Claim 35 is confusing because it imparts said percentages of elements:
A ratio is the quantitative relation between amounts showing the number of times one value contains or is contained within the other. This means a ratio of 1x : 1y : 2z means there is 1 part x for every 1 part y and every 2 parts z.  Percentage does not represent quantitative relation between amounts showing the number of times one value contains or is contained within the other, therefore such a claim is unclear.; and
“said weight percentage” lacks antecedent basis because a weight percent was not previously introduced in the claim.













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-35, 39-40 and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez (WO/2005/094615; published: 10/13/2005).
	
With regard to the prior art, the claim of a ratio based on a percent amounts to a quantitative relation between elemental amounts, for example:  60.6 parts of potassium ions: 19.4 parts of sodium ions: 15.5 parts of calcium ions: 4.5 parts of magnesium ions.

With regard to the prior art, the term/phrase "said weight percentage" encompasses said parts by weight.

Independent Claim 34
Vasquez teaches methods of making food additives for use as stable, sodium- free or low-sodium seasoning  (i.e. table salt substitute) (0001) in the form of a fine powder (0040) of a mixture of salts (0036, 0037+) and acids (0037).  

Vasquez teaches the use of sodium (0036), potassium (0001), calcium (0001) and magnesium (0001) elements.

Amount of potassium: Vasquez teaches potassium is used in amounts of between 15 and 65% by weight of potassium chloride (0032), which imparts about 7.9 to 34.1 wt% potassium ions.

Amount of sodium: Vasquez teaches sodium is used in amounts of sodium chloride may be present between 0 to 50% by weight (0036), which imparts 0 to 19.5 wt% of sodium ions.

Amount of calcium: Vasquez teaches between 2 and 15 wt% calcium phosphate (0032), which imparts about 0.8 to 5.9 wt% of calcium ions. 

Vasquez also teaches the use of 0.5 to 10 wt% of calcium silicate (0042), which imparts another 0.2 to 4.7 wt% of calcium ions, for a total of 2.2 to 19.7 wt% of calcium ions.

Amount of magnesium: Vasquez teaches the use of between 10 and 30 wt% magnesium sulphate (0032), which imparts about 2 to 6 wt% of magnesium ions.

Ratio: Such a teaching provides 14-147 parts of potassium ions: 0 to 44.3 parts of sodium ions: 5 to 44.77 parts of calcium ions and 4.5 to 13.6 parts of magnesium ions (bases on one part equaling 0.44 wt%), which encompasses the claimed ratio of: 60.6 

Dependent Claims
As for claim 35, Vasquez teaches that said weight percentage of potassium and calcium encompass about 7% from said parts by weight required of claim 34.  

As for claim 39, Vasquez teaches the use of acidulant (0032).

As for claim 40, Vasquez teaches said acids include citric and ascorbic acid (0038).  

As for claim 44, Vasquez does not teach the use of iodide or iodine, which means that the composition is free of these ingredients.

As for claim 45, Vasquez teaches the use of anti-humidity agents (Procedure A and B), which means said food additive additionally comprises anticaking agents.  

As for claim 46, Vasquez teaches the use of no anti-humidity agents (Procedure C), which means that said food additive is substantially free of anticaking agents.  

As for claim OUR REF1575-E-01-US:ino9n Date 26.9.19 : --mn47, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including that the claimed: formulation 

As for claim 48, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including that the claimed: formulation for application during cooking in bouillon, stock cubes and the like, would have been obvious.  

As for claim 49, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including that the claimed: formulation for application for use as a table salt, soy sauce, fish sauce, meat sauce or ketchup, would have been obvious.  


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Vasquez, as applied to Claims 34-35, 39-40 and 44-49 above, further in view of Chigurupati (2009/0117254).
As for claim 41, Vasquez does not discuss the use of about 1 to 3 wt % of total acids.
Chigurupati also teaches methods of making salt substitutes (ab.) comprising potassium, sodium (ab.), calcium (0011) magnesium (0060) and acid (0061), wherein the acids are in amounts of 0.01 to 1.0 wt% (0062), which encompasses the claim of about 1 to 3 wt % of total acids.
.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Vasquez, as applied to Claims 34-35, 39-40 and 44-49 above, further in view of Derrien (2004/0224076)
As for claim 42, Vasquez does not discuss the use of glutamic acid.
Darrien also teaches methods of making salt substitutes with potassium, sodium, calcium and sodium (ab) and further provides the use of glutamic acid (0050).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making salt substitutes with potassium, sodium, calcium and magnesium, as Vasquez, to the use of glutamic acid, as claimed, because Darrien illustrates that the art finds glutamic acid as being suitable for similar intended uses, including methods of making salt substitutes with potassium, sodium, calcium and sodium, which further shows that it was known for such a thing to have been done (see MPEP 2144.07).

Response to Arguments
It is asserted, that the present response is intended to be fully responsive to all points of objection and/or rejection raised by the Examiner and is believed to place the application in condition for allowance. Applicant asserts that the present invention is new, non- obvious and useful.  Favorable reconsideration and allowance of the application is respectfully requested. 
In response, please see the responses to the Affidavit of 2/17/2021, above.

It is asserted, that the Office Action indicates that the claims 52-53 are objected to for depending on canceled claims and not having a proper claim identifier. 
Applicant respectfully submits that the claims have been amended to depend upon claim 34. Accordingly, Applicant respectfully submits that the claim objections should be withdrawn. 
In response, the Office appreciates Applicant’s timely amendments, and said Objection is not re-issued herein.

It is asserted, that in the Office Action, claim 34 is rejected under 35 U.S.C. 112(b) as being indefinite. Claim 34 has been amended to better demonstrate that the claimed ratio relates to that of the elements, not the salts and/or acids. The claim has been amended from 'in the ratio of 'wherein said potassium, sodium, calcium and magnesium are present in a ratio of'. 
In response, the Office appreciates Applicant’s timely amendments and the indefinite rejection based on said grounds, is not re-issued herein.

It is asserted, that in the Office Action, claims 34-35, 39-40, and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez (WO/2005/094615). Applicant respectfully requests that the Examiner reconsider the rejection in view of the following remarks. Vasquez teaches methods of making a low-salt or slat-free salt replacement. The Office Action states that is would be obvious to use sodium, potassium, calcium and magnesium in view of Vasquez and that the ratio of elements claimed in the present invention is disclosed in the prior art. Applicant respectfully disagrees. 
Applicant submits that Vasquez teaches a composition with a wide range of salts (claim 1) with the examples (1-13) disclosing specific compositions (1-6 of salts and 7-13 of elements), and therefore specific ratios. 
Applicant submits that the ratios of the present invention are not disclosed in Vasquez. With 8 of the examples not disclosing all 4 of the elements (examples 1-3 and 7-10 do not comprise any Sodium, and examples 10 and 13 not comprising any Magnesium), Vasquez does not demonstrate any taste difference between the compositions comprising all 4 elements (sodium, potassium, calcium and magnesium), but rather the compositions comprising only 2 or 3 of the elements. This demonstrates that there is not a specific composition that has a tastes profile that is 'useful as a table salt substitute', or that all 4 elements are necessary to produce such as 'table salt substitute'. 
Calculating the examples (4-6 and 11-12) show the elements in ratios of: 
[AltContent: rect] 

The table above demonstrates that the prior art teaches a composition with elements that have ratios that are different (differ by at least +50%) from that of the claimed invention. For example, in Ex. 4 the Sodium-to-Potassium (Na-to-K) ratio is 35.35:47.10 and is the closest to that of the present application among all examples but is significantly different from that of claim 34 (60.6:19.4). The ratio of Sodium-to- Potassium (Na-to-K) of at least four-fold higher (>4 fold) in each example of Vasquez that claimed in the present invention. 
Accordingly, Applicant submits that the ratio of elements of claim 34 or salts of claim 36 would not be obvious in view of Vasquez. 
In response, please see the responses to the Affidavit of 2/17/2021, above.

It is asserted, that regarding claims 36 and 39-43, Applicant further submits that Vasquez teaches that the composition has high amounts of acid (>5%, preferably 10-30%), that would be extremely acidic. These compositions would have an estimated pH of<3, as no pH measurements are provided in Vasquez. Internal research conducted by Applicant during R&D has shown that acid contents of >5% are identified by the testers as 'more acidic then salty' and that the composition would not be palatable without further treatment (and therefore are not disclosed in the application). The presently invention claims a palatable composition, with a pH of >4, that does not affect the acidity 
In response, it is noted that claim 36 is withdrawn from examination at this time, further, pH is claimed in the claims under examination.  
The office cannot establish if said sensory testing is definitive without all the details of said experiment/s, therefore the statement to said sensory results are not persuasive. Further the patentability of a food composition is toward a proper showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, as taste is reaction that occurs as a result of an interaction with a human, not a showing based on a reaction within the composition itself. 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 
Applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.

It is asserted, that claim 36 discloses ratios (as well as Ex. l -9, page 3-4 of the description) are calculated to a Sodium-to-Acid ratio of 3: 1. Vasquez teaches a ratio of 1:2.5 (Ex. #4) to 1:7.6 (Ex. #12), Sodium-to-Acid. This ratio is >7-fold higher that that claimed in the present invention. 
In response, it is noted that claim 36 is withdrawn from examination at this time.



In response, as for claim 39, Vasquez teaches the use of acidulant (0032); as for claim 40, Vasquez teaches said acids include citric and ascorbic acid (0038); as for claim 41, Chigurupati is applied to show that it was known for methods of making salt substitutes (ab.) comprising potassium, sodium (ab.), calcium (0011) magnesium (0060) and acid (0061), to include acids in amounts of 0.01 to 1.0 wt% (0062), which encompasses the claim of about 1 to 3 wt % of total acids. Therefore this argument is a piecemeal analysis of the claims which picks apart the references versus taking the rejection as a whole.

It is asserted, that Applicant further submits that Vasquez demonstrates different compositions for use as salt substitutes, without support for their actual use in a food product. As such, not all of the salts disclosed in would be suitable for use in a food product as a salt replacement. Specifically: . Ca3(PO4)3 (Ex. 1-3, 5-9, 1 1-13) has low water soluble (0.002g/lOOg); . MgSO4 (Ex. 1-3, 5-9, 11-13) has been shown to causes intestinal problems, such as diarrhea; . Ca3(PO4)3 and MgSO4 (Ex. 1-3, 5-9, l 1-13) form CaSO4-2H20 (Calcium sulfate hydrate), an insoluble gypsum. 
In response, Vasquez teaches method of making salt substitutes with encompassing ranges of the claimed ingredients, therefore this argument is not persuasive. 

It is asserted, that in the Office Action, claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Vasquez in view of Chigurupai (US 2009/0117254) and Claim 42 over Vasquez in view of Derrien (2004/0224076). 
Specifically, the Office Action states that the use of acids in an amount of 1-3 wt % would be obvious in view of Chigurupati teaching acids in an amount of 0.01-1.0 wt %. As stated above, Applicant submits that Vasquez teaches the use of high amounts of acid (>5%) than that of the present invention. Furthermore, Vasquez and Chigurupati disclose the use of different amounts of acids that do not overlap, indicating
that there is not teaching towards the amount of acid, as presented in the composition of the present invention. 
In response, the applied teaching show that the illustrates that the art finds the claimed amounts of acids to be suitable for similar intended uses, therefore, said amount is properly applied and made obvious.

It is asserted, that the prior art relates to the amount (or ratios) of salts (such as potassium chloride, sodium chloride, calcium phosphate etc.), not the ratio of elements, as disclosed in claim 34. The prior art specifically relates to weight as salt, not element [Para 0031], therefore comparing different items and units (potassium chloride 15-65% is not potassium, 60.6% as required by claim 34). Examples 7-13 specify the amounts (and ratios) of the elements but these amounts and ratios are not disclosed in the prior art. 


It is asserted, that Applicant also submits that it would not be obvious to combine the various compositions into one formulation as the prior art is based on different compounds that lack unifying or common components to be combined into the salt substitute of the present invention. Thus, there would be no reason or motivation to combine the cited references to arrive at the amended claims other than hindsight reasoning, which is improper. Accordingly, withdrawal of the rejections under 35 U.S.C. § 103 is respectfully requested. 
In response, in the examination of this case, obviousness was established by combining or modifying the teachings of the prior art to produce the claimed invention by only taking into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and did not include knowledge gleaned only from the applicant’s disclosure, therefore such a reconstruction is proper.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793